      Case 1:19-mj-06485-MPK Document 59 Filed 04/28/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES                       )
                                    )
v.                                  )       Crim. No. 19-mj-06485-MPK
                                    )
JIALI WANG                          )


               Assented-to Motion to Modify Conditions of Release.

       Defendant, Jiali Wang, by and through undersigned counsel, hereby moves the

Court for an order modifying the conditions of pretrial release imposed in this matter

to adjust Defendant’s curfew in order to permit Defendant leave his home each day

between the hours of 8:00 a.m. and 8:00 p.m. Assistant U.S. Attorney Jordi De Llano

assents to this motion.

       Defendant is currently charged by complaint with Conspiracy to Commit

Securities Fraud, in violation of Title 18, U.S.C., §371. [Docket No. 1]. The time within

which the government must indict has been extended by agreement of the parties.

On January 24, 2020, Defendant was released on a $1.4 million secured bond and

conditions that included home detention. [Docket Nos. 49 and 50]. As part of

Defendant’s home detention, this Court ordered that Defendant would be permitted

to leave his residence for two hours each day until the parties were able to work out

GPS monitoring issues. [Docket No. 49]. Upon resolution of the GPS monitoring

issues, Defendant’s conditions of release were modified to permit Defendant to leave

his residence for a total of four hours each day, between the hours of 10:00 a.m. and

12:00 p.m. and 4:00 p.m. and 6:00 p.m.




                                                                                        1
      Case 1:19-mj-06485-MPK Document 59 Filed 04/28/21 Page 2 of 2




       On December 16, 2020, this Court granted Defendant’s assented-to motion to

extend the Defendant’s weekend hours to 10:00 a.m. and 8:00 p.m. Defendant has

fully complied with his release conditions and now seeks to modify his conditions of

release to permit him to leave his residence each day between the hours of 8:00 a.m.

and 8:00 p.m.

       The parties agree that all other conditions of release shall remain in place,

including Defendant’s travel being restricted to Massachusetts.




April 28, 2021                                Respectfully Submitted,
                                              Jiali Wang,
                                              By his attorney,

                                              /s/ William H. Connolly
                                              William H. Connolly
                                              BBO # 634501
                                              20 Park Plaza, Suite 1000
                                              Boston, MA 02116
                                              617-542-0200


                                    Certificate of Service

I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper
copies will be sent to those indicated as non registered participants on April 28, 2021.


                                                     /s/ William H. Connolly




                                                                                           2
